In an action, inter alia, to recover damages for an unlawful de facto taking of property, (1) plaintiff and the defendant city cross-appeal from an order of the Supreme Court, Westchester County, dated August 31, 1976, which, inter alia, granted the defendant city’s cross motion for summary judgment and declared a lien against plaintiff’s property to be null and void and (2) plaintiff appeals from an order of the same court, dated August 30, 1976, which denied its motion to reargue a prior decision. Appeal from the order dated August 30, 1976 dismissed, without costs or disbursements. No appeal lies from an order denying a motion to reargue a decision. Order dated August 31, 1976 affirmed, without costs or disbursements, on the opinion of Mr. Justice Burchell at Special Term. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.